NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 1, 2019*
                                  Decided May 2, 2019

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge

Nos. 18-3254 & 18-3548

UNITED STATES OF AMERICA,                         Appeals from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

      v.                                          No. 3:14-CR-30173-DRH-3

TIMOTHY EDWARDS,                                  David R. Herndon,
     Defendant-Appellant.                         Judge.


                                       ORDER

      More than a year after pleading guilty and receiving a sentence in 2017 for drug
crimes, Timothy Edwards filed two motions in the district court. The first, under
Rule 33 of the Federal Rules of Criminal Procedure, requested a new trial. The second
sought to withdraw his guilty plea under Rule 11. Edwards had pleaded guilty to
conspiring to distribute cocaine and marijuana, see 21 U.S.C. §§ 841(a)(1), 846, lying to
law enforcement, see 18 U.S.C. § 1001(a)(2), and maintaining a drug-dealing premises,


      *  We have agreed to decide the case without oral argument the briefs and record
adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 18-3254 & 18-3548                                                              Page 2

see 21 U.S.C. § 856(a)(1), and was sentenced to 84 months in prison. The district court
denied both motions as legally untenable.

       We agree with the district court’s disposition of both motions. First, Rule 33
applies only to “tried” cases, and Edwards had no trial because he pleaded guilty. FED.
R. CRIM. P. 33(a); United States v. Graciani, 61 F.3d 70, 78 (1st Cir. 1995); United States
v. Gordon, 4 F.3d 1567, 1572 n.3 (10th Cir. 1993). Thus, he may not receive a “new” trial.
Second, under Rule 11, “[a]fter the court imposes sentence, the defendant may not
withdraw a plea of guilty.” FED. R. CRIM. P. 11(e). Rather, his plea “may be set aside
only on direct appeal or collateral attack.” United States v. Vinyard, 539 F.3d 589, 594
(7th Cir. 2008). Edwards attempted a direct appeal, but we dismissed it because it was
untimely. See Order of Dismissal, United States v. Edwards, No. 17-2436 (7th Cir. July 16,
2018), ECF no. 33. And he has not brought a collateral attack; he has invoked only Rule
11 and done so more than a year after sentencing. Rule 35 blocks relief under that
circumstance. FED. R. CRIM. P. 35(a) (court may not alter sentencing judgment more than
14 days after its entry).

                                                                               AFFIRMED